Joshua Lamb heir to part of the Estate of Iohn Alcock physitian deced in right of mary his wife daughter & Exec* to the sd Iohn Alcock and also as Attourny to Benjn Walker in right of George Alcock deced Iohn Alcock, Zechariah Whitman in right of Sarah his wife Ephraim Hunt in right of Ioannah his wife and Captn Iohn Hull Guardian to Palsgrave Alcock & Elizabeth Alcock Children and heires to the sd Iohn Alcock deced plaint. conta Iohn Williams of Boston sometime Attourny to Iohn Greene Agent or as one that was appointed by the Hond County Court of Boston for the managem* of the Estate of the sd Iohn Alcock in behalfe of the Children heires & Execrs of the sd Iohn Alcock Defend* for that the sd Iohn Williams refuseth or neglecteth to give a true and just Accompt unto the sd Ioshua Lamb Attourny as afores4 of all and singular the debts profits and produce of all or any the Lands & Estate of the sd heires committed to the care and custody of him the sd Iohn Williams by the sd Greene for the uses afores4 lying and being upon Block Island and Road Jsland in New-England and parts adjacent due from any person or persons there resideing and for refuseing to return and pay the effects thereof received by him the sd Williams to the sd Lamb for the use of the heires afores4 whereby they are damnified more then two hundred and Fifty pounds in money. . . . The Jury . . . found for the plaint, that the Defend* give unto the plaint, a just and true Acco* of the Estate committed to him by mr In° Greene for the use of the heires and Children of mr Iohn Alcock with the effects rec4 by the Defend* to the plaint, by the. first of October next or pay unto him Six hundred pounds in money & costs of Court. [ 597 ]